             Case 2:12-cv-01282-JLR Document 661 Filed 02/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. C12-1282JLR

11                               Plaintiff,              MINUTE ORDER
                   v.
12
            CITY OF SEATTLE,
13
                                 Defendant.
14

15          The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17          On February 4, 2021, the Monitor submitted the 2021 Monitoring Plan to the

18   court. (See Memorandum (Dkt. # 655); Monitoring Plan (Dkt. # 655-1).) That same day,

19   the court held a status conference during which it set February 19, 2021, as the deadline

20   for filing comments regarding the 2021 Monitoring Plan. (See Min. Entry (Dkt. # 656);

21   Tr. (Dkt. # 660) at 4:2-5.) To date, no comments have been filed. (See generally Dkt.)

22   Accordingly, the court APPROVES the 2021 Monitoring Plan (Dkt. # 655-1).


     MINUTE ORDER - 1
           Case 2:12-cv-01282-JLR Document 661 Filed 02/26/21 Page 2 of 2




 1        Filed and entered this 26th day of February, 2021.

 2
                                              WILLIAM M. MCCOOL
 3                                            Clerk of Court

 4                                            s/ Ashleigh Drecktrah
                                              Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
